DETAILED ACTION
This correspondence is in response to the communications received July 27, 2022.  Claims 1-9 are under examination.  Claims 10-22 have been withdrawn from consideration, see details below.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 10-22 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II method claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 27, 2022.


Relevant Prior Art

Imai et al. (US 2021/0384276) Fig. 2 shown below where 23 is called “lower insulating layer 23”, ¶ 0090.

    PNG
    media_image1.png
    581
    515
    media_image1.png
    Greyscale


Endo et al. (US 2015/0041803) Fig. 31B, shown below.

    PNG
    media_image2.png
    462
    743
    media_image2.png
    Greyscale


Yamazaki et al. (US 2013/0334533) Fig. 5A, shown below.  Layer 437 is an “insulating film”, ¶ 0118.  

    PNG
    media_image3.png
    476
    848
    media_image3.png
    Greyscale


Han et al. (US 2013/0075731) ¶ 0032, discusses the interchangeability of polySi and oxide semiconductors, “The semiconductor layer 140a may be formed of one of amorphous silicon (Si), polycrystalline silicon (Poly Si) and an oxide semiconductor.”


Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.

    PNG
    media_image4.png
    559
    665
    media_image4.png
    Greyscale

Regarding claim 1, the Applicant discloses in Fig. 5, a display device comprising:

a substrate (110, ¶ 0093); and

a thin-film transistor (DT, ¶ 0092, “driving transistor DT”) disposed on the substrate (DT on 110), the thin-film transistor including:

a lower gate conductive layer (120, ¶ 0093) disposed on the substrate (120 on 110);

a lower gate insulating film (132, ¶ 0093) disposed on the lower gate conductive layer (132 over 120), 

the lower gate insulating film including an upper surface and sidewalls (132 has an upper surface and sidewalls as shown in Fig. 5); and

an active layer (131, ¶ 0093) disposed on the upper surface of the lower gate insulating film (131 on 132), the active layer including sidewalls (131 has distinct sidewalls as shown in Fig. 5),

wherein at least one of the sidewalls of the lower gate insulating film and at least one of the sidewalls of the active layer are aligned with each other (as can be seen in Fig. 5, where the sidewalls of 131 and 132 align vertically).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (US 11,404,585 with prior publication date of US 2018/0233597 of August 16, 2018).

    PNG
    media_image5.png
    443
    736
    media_image5.png
    Greyscale

Regarding claim 1, the prior art of Yamamoto discloses in Fig. 7B, a display device (discussed as being a device for displays in col. 1, lines 18-25) comprising:

a substrate (400, col. 12, line 5, “substrate 400”); and

a thin-film transistor (450, col. 12, line 4, “The transistor 450”) disposed on the substrate (450 formed on 400), 

the thin-film transistor including:

a lower gate conductive layer (401, col. 12, line 7, “gate electrode 401”) disposed on the substrate (401 formed on 400 and functions as the gate which is below the channel region, thus the gate 401 is the “lower” gate);

a lower gate insulating film (402b, 402c, discussed in col. 12, lines 27-28) disposed on the lower gate conductive layer (402b, 402c formed on 401), 

the lower gate insulating film including an upper surface and sidewalls (402b and 402c are shown to end laterally in the figure immediately under the channel portions 404a, 404b); and

an active layer (channel portions 404a, 404b, col. 12, lines 5-10) disposed on the upper surface of the lower gate insulating film (404a, 404b are formed on the upper surface of portion 402c), 

the active layer including sidewalls (404a, 404b shown having lateral end points, which are tapered sidewalls as shown in the figure),

wherein at least one of the sidewalls of the lower gate insulating film and at least one of the sidewalls of the active layer are aligned with each other (sidewalls of all of layers 402b, 402c, 404a, 404b are in alignment, as the sidewalls of all the noted elements abruptly end in a sidewall surface shared by all four of the layers).

Regarding claim 2, Yamamoto discloses the display device of claim 1, wherein the active layer (404a, 404b) completely covers the upper surface of the lower gate insulating film (404a, 404b completely covers top surface of portion 402c).

Regarding claim 3, Yamamoto discloses the display device of claim 1, wherein the lower gate insulating film is disposed to expose at least a portion of the substrate (as the 402b, 402c films are of finite width, as can be seen in the figure, the substrate 400 will be exposed in plan view). 

Regarding claim 4, Yamamoto discloses the display device of claim 3, further comprising a buffer layer (402a) disposed between the lower gate conductive layer (401) and the lower gate insulating film (402b, 402c), 
wherein the buffer layer (402a) is disposed on an entire surface of the substrate (402a extends to cover the whole surface of 400). 

Regarding claim 6, Yamamoto discloses the display device of claim 1, wherein the thin-film transistor includes:

an upper gate insulating film (408, col. 12, line 19, “gate insulating layer 408”) disposed on the active layer (408 on noted active layer 404a, 404b);

an upper gate conductive layer (410, col. 12, line 20, “gate electrode 410”) disposed on the upper gate insulating film (410 on 408);

an interlayer insulating film (412, col. 12, line 23, “oxide insulating layer 412”) disposed on the upper gate conductive layer (412 on 410);

a first electrode (one of 406a, 406b, col. 12, lines 18-19, “source electrode 406a, and the drain electrode 406b”) of the thin-film transistor (both 406a and 406b are electrodes pertaining exclusively to the TFT 450); and

a second electrode (other one of 406a, 406b, col. 12, lines 18-19, “source electrode 406a, and the drain electrode 406b”) of the thin-film transistor (both 406a and 406b are electrodes pertaining exclusively to the TFT 450).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 11,404,585) in view of Kang et al. (US 2011/0104833).

Regarding claim 7, Yamamoto discloses the display device of claim 6, however Yamamoto does not disclose the arrangement of,
“wherein the first electrode and the second electrode form a conductive layer disposed on the interlayer insulating film”.

    PNG
    media_image6.png
    525
    839
    media_image6.png
    Greyscale

Kang discloses in Fig. 7, provided above, wherein the first electrode (one of 22b, 22a) and the second electrode (other one of 22b, 22a) form a conductive layer (¶ 0022, “The source and drain electrodes 22a and 22b are coupled to the active layer 18a in the source and drain regions.”) disposed on the interlayer insulating film (portions of 22a, 22b are formed on interlayer insulation 20).
 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein the first electrode and the second electrode form a conductive layer disposed on the interlayer insulating film”,

in the invention or system of Yamamoto as taught by Kang, for the purpose of protecting the active layer’s source and drain regions during subsequent conductor and film formation steps.


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 11,404,585) in view of Kim et al. (US 2016/0148984).

Regarding claim 8, Yamamoto discloses the display device of claim 6, however Yamamoto does not disclose the details of,
“wherein the active layer includes:
a first doped region;
a second doped region; and
a channel region disposed between the first doped region and the second doped region,
wherein the first electrode and the second electrode of the thin-film transistor are electrically connected to the first doped region and the second doped region, respectively”.

    PNG
    media_image7.png
    606
    752
    media_image7.png
    Greyscale

Kim discloses in Fig. 2, provided above, wherein the active layer includes:
a first doped region (one of source / drain dopant regions shown as the shaded ends of the “active layer AC”, and discussed in ¶ 0037);
a second doped region (the other of the one of source / drain dopant regions shown as the shaded ends of the “active layer AC”, and discussed in ¶ 0037); and
a channel region disposed between the first doped region and the second doped region (region of AC between the noted source / drain regions, discussed in ¶ 0037),
wherein the first electrode (SE connects to the left most source / drain region) and the second electrode (DE connects to the right most source / drain region) of the thin-film transistor (TFT) are electrically connected to the first doped region and the second doped region (both SE and DC are directly connected and thus electrically connected to the noted source / drain regions of AC), respectively.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein the active layer includes:
a first doped region;
a second doped region; and
a channel region disposed between the first doped region and the second doped region,
wherein the first electrode and the second electrode of the thin-film transistor are electrically connected to the first doped region and the second doped region, respectively”,

in the invention or system of Yamamoto as taught by Matsuda, for the purpose of providing the necessary components within the active semiconductor layer, to allow for the basic function of a switching device.

Regarding claim 9, Yamamoto discloses the display device of claim 8.  Yamamoto already discloses in Fig. 7B, wherein the source and drain electrodes (406a and 406b) overlap with the active semiconductor region (404a and 404b) and the lower gate insulating film (402b, 402c).  And as shown in the rejection of claim 8, the teachings of Kim were combined into the structure of Yamamoto, to disclose the source and drain dopant regions in Fig. 2, where the dopant regions are a part of the active semiconductor region.  Therefore, the structure resulting from the rejection of claim 8, would then satisfy the claim 9 limitation of, wherein a region in which the first electrode of the thin-film transistor is electrically connected to the first doped region and a region in which the second electrode of the thin-film transistor is electrically connected to the second doped region overlap the lower gate insulating film (Looking to Fig. 7B of Yamamoto, the source and drain regions of the active region as combined, would then be under the source and drain electrodes 406a and 406b, which would then overlap vertically with lower gate insulating film 402b, 402c).


Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not disclose, “wherein the active layer includes polycrystalline silicon, the lower gate insulating film includes silicon oxide, the buffer layer includes a silicon oxide film, and an oxygen content of the lower gate insulating film is higher than an oxygen content of the buffer layer”.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893